DETAILED ACTION

This corrected Notice of Allowance is being issued to correct a topographical error in the previous Examiner’s amendment in Claim 4, line 5; specifically “connected” has been changed to --connect--. 


Election/Restrictions
Claim 1 is allowable. Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 02/01/2022, is hereby withdrawn and Claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Yu on 06/24/2002.  


The application has been amended as follows: 

In the Title:
	“Fan Module” has been deleted and --Fan Having First Body and Second Body Slidable Relative To Each Other-- substituted therefore.

In the Claims:

	In Claim 1, line 1, “and second body” has been deleted and --and a second body-- substituted therefore.
In Claim 1, line 3, “a first body;” has been deleted and --the first body;-- substituted therefore.
In Claim 1, line 4, “a second body,” has been deleted and --the second body,-- substituted therefore.
In Claim 1, line 15, “a motor” has been deleted and --a motor,-- substituted therefore.

	In Claim 2, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 3, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 4, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.
	In Claim 4, line 5, “connect the” has been deleted and --connect to the-- substituted therefore.

	In Claim 5, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 6, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 7, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 8, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 9, line 1, “module, according to claim 6, wherein the shaft assembly” has been deleted and --having the first body and the second body slidable relative to each other, according to claim 1, wherein a shaft assembly-- substituted therefore.
	
	In Claim 10, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.
	In Claim 10, line 4, “around the axial direction” has been deleted and --around an axis of the axial direction-- substituted therefore.

	In Claim 11, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 12, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 13, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 14, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.


Allowable Subject Matter
Claims 1-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
07/20/2022
/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746